
	

113 HR 4106 IH: Saving Lives, Saving Costs Act
U.S. House of Representatives
2014-02-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 4106
		IN THE HOUSE OF REPRESENTATIVES
		
			February 27, 2014
			Mr. Barr (for himself and Mr. Bera of California) introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committee on the Judiciary, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concerned
		
		A BILL
		To provide for the development and dissemination of clinical practice guidelines and the
			 establishment of a right of removal to Federal courts for defendants in
			 medical malpractice actions involving a Federal payor, and for other
			 purposes.
	
	
		1.Short titleThis Act may be cited as the Saving Lives, Saving Costs Act.
		2.Purposes
			The purposes of this Act are:
			(1)To offer physicians who document adherence to certain evidence-based clinical-practice guidelines,
			 and, when applicable, appropriate use criteria, a safe harbor from
			 medical-malpractice litigation.
			(2)To reduce the practice of defensive medicine and resulting health care costs.
			(3)To increase adherence to evidence-based clinical practice guidelines to reduce clinical variation
			 in health care practice.
			(4)To improve quality of care and patient safety.
			(5)To permit organizations with relevant expertise to participate in the selection of clinical
			 practice guidelines.
			(6)To permit professionals with relevant expertise to participate and benefit from liability reform.
			3.Requirements for selection of clinical practice guidelines
			(a)SelectionNot later than 6 months after the date of enactment of this Act, eligible professional
			 organizations that have established, published, maintained and updated on
			 a regular basis, clinical practice guidelines, including when applicable,
			 appropriate use criteria, that incorporate best practices, shall submit to
			 the Secretary those guidelines. Not later than 6 months after that
			 submission date, the Secretary shall select and designate one or more of
			 those eligible professional organizations to provide and maintain such
			 clinical practice guidelines on behalf of the Secretary. To this end, not
			 more than 6 months after designating each such eligible professional
			 organization, the Secretary shall enter into an agreement with each such
			 eligible professional organization for maintenance and updating of such
			 clinical practice guidelines.
			(b)Maintenance
				(1)Periodic reviewNot later than 5 years after publication of guidelines, and every five years thereafter, the
			 Secretary shall review the clinical practice guidelines and shall, as
			 necessary, enter into agreements with eligible professional organizations.
				(2)Update by eligible professional organizationAn eligible professional organization that collaborated in the establishment of a clinical practice
			 guideline may submit amendments to that clinical practice guideline at any
			 time to the Secretary, who shall review the amendments.
				(3)Notification required for certain updatesIn the case of an amendment under paragraph (2) that adds, materially changes, or removes a
			 guideline from a set of guidelines, such update shall not apply under this
			 subsection unless notification of such update is made available to
			 applicable eligible professionals.
				4.Development
			(a)Guideline standardsTo the extent possible, the development of clinical practice guidelines should be guided by the
			 Institute of Medicine’s Standards for Developing Trustworthy Guidelines
			 and should—
				(1)be developed through a transparent process that minimizes conflicts of interest;
				(2)be developed by a knowledgeable, multidisciplinary panel of experts and representatives from key
			 affected groups;
				(3)take into consideration important patient subgroups and patient preferences as appropriate;
				(4)be based on a systematic review of the existing evidence;
				(5)provide a clear explanation of the relationship between care options and health outcomes;
				(6)provide ratings of both the quality of evidence and strength of recommendation;
				(7)be reconsidered and revised when new evidence emerges; and
				(8)clearly identify any exceptions to the application of the clinical practice guideline.
				(b)Required disclosures from eligible professional organizationsAny person who is affiliated with an eligible professional organization and who directly
			 participated in the creation of a clinical practice guideline shall
			 disclose any conflicts of interest pertaining to the development of the
			 clinical practice guideline, including any conflict of interest pertaining
			 to any instrument, medicine, drug, or any other substance, device, or
			 means included in the clinical practice guideline. Disclosures by eligible
			 professional organizations shall be made promptly, upon submission of the
			 guidelines, and during every review of the guidelines, to the Secretary.
			 Disclosures shall additionally include the following:
				(1)Scientific methodology and evidence that supports clinical practice guidelines.
				(2)Outside collaborators.
				(3)Endorsements.
				5.Internet publication of guidelines
			The Secretary of Health and Human Services shall publish all clinical practice guidelines on the
			 Internet through the National Guideline Clearinghouse or other appropriate
			 sites or sources, including all data and methodology used in the
			 development and selection of the guidelines in compliance with data
			 disclosure standards in the Health Insurance Portability and
			 Accountability Act of 1996.
		6.State flexibility and protection of States’ rights
			(a)LimitationThis Act shall not preempt or supersede any State or Federal law that imposes greater procedural or
			 substantive protections for health care providers and health care
			 organizations from liability, loss, or damages than those provided by this
			 title or create a cause of action.
			(b)State FlexibilityNo provision of this Act shall be construed to preempt any defense available to a party in a
			 health care liability action under any other provision of State or Federal
			 law.
			7.Right of removalSection 1441 of title 28, United States Code, is amended by adding at the end the following:
			
				(g)Certain actions against medical professionals
					(1)Any health care liability action brought in a State court against an applicable eligible
			 professional or health care provider may be removed by any defendant or
			 the defendants to the district court of the United States for the district
			 and division embracing the place where such action is pending.
					(2)For purposes of this subsection the terms applicable eligible professional, health care provider, health care liability action, and health care liability claim have the meaning given such term in section 10 of the Saving Lives, Saving Costs Act of 2014.
					.
		8.Mandatory review by independent medical review panel
			(a)In generalIf, in any health care liability action against an applicable eligible professional, the applicable
			 eligible professional alleges, in any response to the claimant’s filing,
			 that the applicable eligible professional adhered to an applicable
			 clinical practice guideline in the provision of health care goods or
			 services to the claimant, then the court shall suspend further proceedings
			 on the health care liability action prior to discovery proceedings, until
			 the completion of a review of the action by an independent medical review
			 panel.
			(b)Independent medical review panel
				(1)CompositionAn independent medical review panel under this section shall be composed of 3 members who are
			 experts in the relevant field of clinical practice.
				(2)Requirements for member eligibilityTo be eligible to serve on an independent medical review panel, a member shall—
					(A)be an experienced physician certified by a board recognized by the American Board of Medical
			 Specialties;
					(B)not earlier than 2 years prior to the date of selection to the board, have been in active medical
			 practice or devoted a substantial portion of his or her time to teaching
			 at an accredited medical school, or have been engaged in university-based
			 research in relation to the medical care and type of treatment at issue;
			 and
					(C)be approved by his or her specialty society.When possible, members should be from the region where the case in question originates to account
			 for geographical practice variation.(3)No civil liability for membersNo civil action shall be brought in any court against any member for any act done, failure to act,
			 or statement or opinion made, within the scope of his or her duties as a
			 member of the independent medical review panel.
				(4)Considerations in making determinationsThe members of the independent medical review panel shall acknowledge the ability of physicians to
			 depart from the recommendations in clinical practice guidelines, when
			 appropriate, in the care of individual patients.
				(5)Selection of membersEach member of the panel shall be jointly selected by the parties. A member whose selection one
			 party does not concur in may not serve on the panel, except that, if, not
			 later than 30 days after a response to the health care liability action is
			 filed, 3 members have not been selected by the parties, the court shall
			 appoint any remaining members.
				(6)Compensation of membersThe costs of compensation to the members of the panel shall be split between the parties equally,
			 unless otherwise agreed to by the parties.
				(c)Terms of reviewA review by an independent medical review panel under this section shall comply with the following:
				(1)Standard of conductThe mandatory independent medical review panel that is charged with the responsibility of making a
			 preliminary finding as to liability of the defendant applicable eligible
			 professional shall deem the prescribed clinical practice guidelines as the
			 standard of conduct, care, and skill expected of members of the medical
			 profession engaged in the defendant’s field of practice under the same or
			 similar circumstances.
				(2)Record for reviewThe review panel shall make a preliminary finding based solely upon the pre-discovery evidence
			 submitted to it pursuant to Rule 26 of the Federal Rules of Civil
			 Procedure and the applicable prescribed clinical practice guidelines.
				(3)LimitationThe review panel shall not make a finding of negligence from the mere fact that a treatment or
			 procedure was unsuccessful, failed to bring the best result or that the
			 patient died.
				(4)Use at trial of work product of review panelNo preliminary finding by the review panel that the defendant applicable eligible professional
			 breached the standard of care as set forth under the prescribed clinical
			 practice guidelines shall constitute negligence per se or conclusive
			 evidence of liability. However, said findings, opinions and conclusions of
			 the review panel shall be admissible as evidence in any and all subsequent
			 proceedings before the court, including for purposes of motions for
			 summary judgment and at trial.
				(d)Results of review
				(1)In generalNot later than 60 days after all members of the panel have been selected, the panel shall complete
			 a review of the record of the liability action and shall make a finding
			 under this subsection.
				(2)Finding describedA finding under this subsection shall include the following:
					(A)A determination of whether or not there are any applicable clinical practice guidelines to the
			 health care liability action that substantively pertains to the injury
			 suffered by the claimant.
					(B)If the applicable eligible professional has alleged adherence to any such guideline.
					(C)If the applicable eligible professional did adhere to any such guideline.
					(D)Whether there is a reasonable probability that—
						(i)the applicable eligible professional violated the applicable standard of care;
						(ii)that violation proximately caused the claimant’s alleged injury; and
						(iii)the claimant suffered damages as a result of the injury.
						(3)Use at trialThe finding under this subsection may be received into evidence by the court. If the panel made any
			 finding under paragraph (2)(D) that there was no reasonable probability,
			 the court may issue a summary judgment in favor of the applicable eligible
			 professional unless the claimant is able to show otherwise by clear and
			 convincing evidence. If the panel made a finding under subparagraphs (A)
			 through (C) that there was an applicable clinical practice guideline that
			 the defendant adhered to, the court shall issue summary judgment in favor
			 of the applicable eligible professional unless the claimant is able to
			 show otherwise by clear and convincing evidence. Any preliminary finding
			 that the defendant applicable eligible professional did not breach the
			 standard of care as set forth under the prescribed medical practice
			 guidelines or that the defendant applicable eligible professional's
			 failure to conform to the required standard was neither the cause in fact
			 nor the proximate cause of the plaintiff's injury or that the plaintiff
			 did not incur any damages as a result shall be given deference by the
			 court and shall entitle the defendant applicable eligible professional to
			 summary judgment unless the plaintiff is able to show by clear and
			 convincing evidence that the independent medical review panel was in error
			 and that there is a genuine issue as to a material fact in the case.
				9.Recovery of CostsIf the defendant applicable eligible professional prevails subsequent to a preliminary finding in
			 his or her favor by the independent medical review panel, the defendant
			 may recover costs and attorneys’ fees from the plaintiff.
		10.DefinitionsIn this Act:
			(1)applicable eligible professionalThe term applicable eligible professional means physicians practicing within clinical practice guidelines submitted by an eligible
			 professional organization and includes employees and agents of a
			 physician.
			(2)appropriate use criteriaThe term appropriate use criteria means established evidence-based guidelines developed or endorsed by an eligible professional
			 organization that specify when the health benefits of a procedure or
			 service exceed the expected health risks by a significantly wide margin.
			(3)clinical practice guidelineThe term clinical practice guideline means systematically developed statements based on the review of clinical evidence for assisting a
			 health care provider to determine the appropriate health care in specific
			 clinical circumstances.
			(4)eligible professional organizationThe term eligible professional organization means a national or State medical society or medical specialty society.
			(5)Federal payorThe term Federal payor includes reimbursements made under the Medicare program under title XVIII of the Social Security
			 Act or the Medicaid program under title XIX of the Social Security Act,
			 premium tax credits under section 36B of the Internal Revenue Code of 1986
			 or cost-sharing reductions under section 1402 of the Patient Protection
			 and Affordable Care Act, or medical screenings, treatments, or transfer
			 services provided pursuant to section 1867 of the Social Security Act is
			 not made by the individual or any non-Federal third party on behalf of the
			 individual.
			(6)Health care goods or servicesThe term health care goods or services means any goods or services provided by a health care organization, provider, or by any individual
			 working under the supervision of a health care provider, that relates to
			 the diagnosis, prevention, or treatment of any human disease or
			 impairment, or the assessment or care of the health of human beings.
			(7)Health care liability actionThe term health care liability action means a civil action against a health care provider or a health care organization, regardless of
			 the theory of liability on which the claim is based, or the number of
			 plaintiffs, defendants, or other parties, or the number of causes of
			 action, in which the claimant alleges a health care liability claim.
			(8)Health care liability claimThe term health care liability claim means a claim by any person against a health care provider or a health care organization which is
			 based upon the provision of, use of, or payment for (or the failure to
			 provide, use, or pay for) health care goods services for which at least
			 partial payment was made by a Federal payor or which was mandated by
			 Federal law, regardless of the theory of liability on which the claim is
			 based.
			(9)Health care organizationThe term health care organization means any person or entity which is obligated to provide or pay for health benefits under any
			 health plan, including any person or entity acting under a contract or
			 arrangement with a health care organization to provide or administer any
			 health benefit.
			(10)Health care providerThe term health care provider means any person or entity required by State or Federal laws or regulations to be licensed,
			 registered, or certified to provide health care services, and being either
			 so licensed, registered, or certified, or exempted from such requirement
			 by other statute or regulation.
			(11)performance periodThe term performance period means the period of time during which the final rule establishing a clinical practice guideline is
			 in effect.
			(12)SecretaryThe term Secretary means the Secretary of Health and Human Services.
			
